UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JOEY D. GONZALEZ RAMOS,                   )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                Case No. 21-cv-00592 (APM)
                                          )
ADR VANTAGE, INC. et al.,                 )
                                          )
      Defendants.                         )
_________________________________________ )
                         MEMORANDUM OPINION AND ORDER

                                               I.

        Before the court is a motion for sanctions filed against Plaintiff Joey D. Gonzalez Ramos

by Defendants ADR Vantage, Inc. (“ADR Vantage”); its counsel, John Murphy; and his law firm,

Walker, Murphy, and Nelson, LLP (collectively, “Defendants”).         Defs.’ Mot. for Rule 11

Sanctions, ECF No. 7. The motion arises out of a complaint filed by Plaintiff against Defendants

for allegedly defamatory statements made in court filings in another case, Gonzalez Ramos v. ADR

Vantage, Inc. (Gonzalez Ramos I), No. 18-cv-1690 (APM), 2021 WL 4462611 (D.D.C. Sept. 29,

2021). In Gonzalez Ramos I, Plaintiff sued ADR Vantage for allegedly defaming him and

committing a number of other torts in publishing a climate-assessment report his employer, the

United States Food and Drug Administration (“USDA”), hired it to create. See id. at *1. The court

granted summary judgment in favor of ADR Vantage in Gonzalez Ramos I but denied a motion

for sanctions filed by the defendant in that case. Gonzalez Ramos I, 2021 WL 4462611, at *9;

Gonzalez Ramos v. ADR Vantage, Inc., No. 18-cv-01690 (APM), 2021 WL 4462411 (D.D.C. Sept.

29, 2021). The court has now dismissed Plaintiff’s complaint in this follow-up action, Mem. Op.,
ECF No. 17 [hereinafter MTD Mem. Op.]; Order, ECF No. 18 [hereinafter MTD Order], and for

the reasons that follow, it will also deny the motion for sanctions.

                                                 II.

       “By presenting to the court a pleading, written motion, or other paper,” an attorney or

unrepresented party “certifies that” the filing “is not being presented for any improper purpose,”

and that “the claims, defenses, and other legal contentions are warranted.” Fed. R. Civ. P. 11(b).

“If . . . the court determines that Rule 11(b) has been violated, the court may impose an appropriate

sanction” for the violation. Fed. R. Civ. P. 11(c). “[T]he central purpose of Rule 11 is to deter

baseless filings.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). “Courts do not

impose Rule 11 sanctions lightly; such sanctions are an extreme punishment for filing pleadings

that frustrate judicial proceedings, or that are filed to harass another party.” In re Carvalho, 598

B.R. 356, 363 (D.D.C. 2019) (citations and internal quotation marks omitted).

                                                 III.

       Defendants advance two arguments for sanctions. Defs.’ Mot. at 6. Neither is particularly

well developed. First, Defendants argue that Plaintiff “knew before instituting the instant litigation

that it was devoid of any good faith factual or legal basis.” Id. (capitalization omitted). They

assert that Marsh v. Hollander, 339 F. Supp. 2d 1 (D.D.C. 2004), squarely forecloses Plaintiff’s

claims and any good-faith basis for the litigation. Def.’s Mot. at 6. In that case, a court in this

District concluded that allegedly defamatory statements made by defense counsel in a letter to the

plaintiff were absolutely immune under the judicial-proceedings privilege and dismissed the

plaintiff’s defamation claims. Id. at 6–7. It explained that, under the privilege, “[s]tatements made

in the course of judicial proceedings are protected by absolute immunity from defamation suits.”

Id. at 6. This court has concluded that the statements at issue in this case are subject to the same

                                                  2
privilege and has dismissed Plaintiff’s complaint accordingly. MTD Mem. Op.; MTD Order. But

the fact that claims in a complaint are not ultimately meritorious does not mean they are frivolous

or automatically sanctionable. Chandler v. Berlin, No. 18-cv-2136 (APM), 2020 WL 5593905, at

*3 (D.D.C. Sept. 18, 2020) (“Simply prevailing in an action is no basis to impute improper motives

for the filing of a complaint.”). Marsh, the sole case relied upon by Defendants in their motion,

does not explicitly spell out the judicial-proceedings privilege’s two requirements: that the

statements were made in the course of a judicial proceeding and that they were related to that

proceeding. Messina v. Krakower, 439 F.3d 755, 760 (D.C. Cir. 2006). 1 Here, Plaintiff made an

unavailing but nonfrivolous argument that the second requirement was not met in this case. See

MTD Mem. Op. at 5–8.

         Defendants’ claim that Plaintiff “knew” his lawsuit lacked any good-faith factual or legal

basis dovetails with their second argument for sanctions: that “Plaintiff’s pursuit of the instant

litigation was done in bad faith” (i.e., that his complaint was filed for an improper purpose, see

Fed. R. Civ. P. 11(b)). Defs.’ Mot. at 6 (capitalization omitted). As evidence of bad faith, they

point to the “rash of grievances . . . and lawsuits” Plaintiff has filed against the USDA, ADR

Vantage, and now its counsel. Id. at 6. Of course, persistent litigiousness is not an automatic

trigger for sanctions. And as the court has recognized in this memorandum and on previous

occasions—including the last time ADR Vantage moved for sanctions against Plaintiff—he has

“advanced colorable arguments on at least some of his claims.” Gonzalez Ramos, 2021 WL

4462411, at *2. “The fact that Plaintiff’s Complaint raised nonfrivolous claims is strong evidence

that it was not filed for improper purposes.” Id.; see also Lipsig v. Nat’l Student Mktg. Corp., 663


1
  Marsh’s only reference to the relatedness requirement is in a parenthetical to a citation supporting the assertion that
“[s]tatements made for the purpose of preparing for litigation, or . . . attempting to settle issues prior to commencing
litigation[,] are covered.” Marsh, 339 F. Supp. 2d at 6.
                                                           3
F.3d 178 (D.C. Cir. 1980) (observing that “the presence of merit in a claim or defense may well

negate any notion of bad faith in its filing”); Townsend v. Holman Consulting Corp., 929 F.2d

1358, 1362 (9th Cir. 1990) (en banc) (noting that “evidence bearing on frivolousness or non-

frivolousness will often be highly probative of purpose”); Chandler, 2020 WL 5593905, at *3. 2

         The fact that Defendants sent Plaintiff a copy of the Marsh case to review before filing

their sanctions motion does not change the outcome. See Defs.’ Mot. at 6; id., Ex. 1, at 3.

Defendants suggest that this action supports their claims that Plaintiff filed this action in bad faith.

See Defs.’ Mot. at 6 (“The fact that Plaintiff did not even consider withdrawing said Complaint

after a copy of . . . Marsh . . . was sent to him for review is all this Court needs to see to find bad

faith.”). But, as Defendants acknowledge, Defendants sent Marsh to Plaintiff after he filed his

initial complaint; after Defendants sent the copy of Marsh, he filed an amended complaint that

incorporated new allegations that the allegedly defamatory statements had “no relation to”

Gonzalez Ramos I. First Am. Compl., ECF No. 10, ¶ 47. Such allegations, as the court has already

noted, supported a nonfrivolous, if unpersuasive, argument that the allegedly defamatory

statements were not subject to the judicial-proceedings privilege because they were not related to

Gonzalez Ramos I.

         Defendants assert that “Plaintiff’s instant litigation against Defendants is . . . based solely

upon animus and hatred toward the Defendants,” Defs. Mot. at 7, but their four-page memorandum

provides little substantive argument and no citations to cases entering sanctions under similar



2
 The court observes, as it did the last time it denied sanctions against Plaintiff, that “several circuits have interpreted
Rule 11 to prohibit sanctioning a person for filing a complaint that raises non-frivolous claims, even if one of the
plaintiff’s multiple purposes in seeking that relief may have been improper.” Gonzalez Ramos, 2021 WL 4462411, at
*2 n.2 (alterations and internal quotation marks omitted); see Sussman v. Bank of Israel, 56 F.3d 450, 459 (2d Cir.
1995); Townsend, 929 F.2d at 1362; Nat’l Ass’n of Gov’t Emps, Inc. v. Nat’l Fed’n of Fed. Emps., 844 F.2d 216, 224
(5th Cir. 1988); Burkhart v. Kinsley Bank, 852 F.2d 512, 515 (10th Cir. 1988).

                                                            4
circumstances. Their conclusory statements that Marsh is “all this Court needs to see to find bad

faith” and that “Defendants are clearly entitled to sanctions” are unpersuasive. Id. at 6. Based on

the limited arguments Defendants have made, the court is disinclined to grant the “extraordinary”

remedy of Rule 11 sanctions. United States v. Sum of $70,990,605, No. 12-cv-1905 (RDM), 2018

WL 4623568, *2 (D.D.C. Sept. 25, 2018).

                                               IV.

       In sum, Defendants have not shown that the Complaint was filed for an improper purpose

or without factual or legal merit. Accordingly, Defendant’s motion for sanctions, Motion for Rule

11 Sanctions, ECF No. 7, is denied. This is a final, appealable order.




Dated: March 21, 2022                                       Amit P. Mehta
                                                     United States District Court Judge




                                                5